Lansdeh, J. Claimant, Thomas Kehoe, seeks to recover from respondent under the Workmen’s Compensation Act for injuries that resulted from an accident that arose out .of and in the course of his employment as a steamfitter at the Chicago State Hospital, operated by the Department of Public Welfare. On November 10, 1949, claimant dropped a piece of pipe about three feet long on his left big toe fracturing the proximal phalange thereof. He was temporarily and totally disabled for 12 days, for which period he was paid compensation at the rate of $22.50 per week. No jurisdictional questions are involved, and the sole question to be determined is the nature and extent of his disability. Claimant has a pair of bad feet. He has hammer toes on both feet, and both big toes show a marked hallux valgus or inward turning of such toes. He has flát feet, and some arthritic conditions in both feet, being somewhat more acute in his left foot at the base of his left big toe. The medical evidence is in some conflict, but it does show that there has been some aggravation of a preexisting structural deformity in his left foot. We conclude from the evidence that claimant has sustained a 10 per cent loss of use of his left foot due to the fracture of his left big toe. No more than such per cent of loss of use can be attributed to his accident. Any greater disability is due- to structural deformity, and not his accident. On the date of his accident, claimant was 54 years of age, a widower, and had no children under 18 years of age. His earnings in the year prior to his accident exceeded $5,000.00, and his rate of compensation is, therefore, $22.50 per week. William J. Cleary & Co., Court Reporters, Chicago, was employed to take and transcribe the testimony before Commissioner Tearney. Charges- in the amount of $51.60 were incurred, which charges are reasonable and customary. An award is entered in favor of William J. Cleary & Co. for $51.60. An award is entered in favor of claimant, Thomas Kehoe, under Section 8 (d) (14) of the Workmen’s Compensation Act for a 10 per cent loss of use of his left foot, or 13% weeks at $22.50 per week, being the sum of $303.75, all of which has accrued and is payable forthwith. This- award is subject to the approval of the Governor. Ill. Rev. St-at. 1949, Chapter 127, Section 180.